Case 0:19-cv-62595-RS Document 15 Entered on FLSD Docket 12/02/2019 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF FLORIDA
 Case No. 0:19-cv-62595-RS

 ANGELA M. MCNEAL,

                Plaintiff,
 v.

 JORGE L. PALMA and
 ANDREU, PALMA, LAVIN & SOLIS, PLLC,
 AND LVNV FUNDING, LLC

             Defendants.
 _____________________________________/

                               Notice of Pendency of Other Actions

        In accordance with Local Rule, Defendants ANDREU, PALMA, LAVIN & SOLIS,

 PLLC and JORGE L. PALMA (“Defendants”) hereby certify that the instant action:


 __X _ IS              related to pending or closed civil criminal case(s) previously filed in this
                       Court, or any other Federal or State court, or administrative agency as
                       indicated below:

                        LVNV Funding, v. Angela M. Parks, Case No.: COWE-04-008354(81),
                        County Court in and for Broward County, FL
                        ________________________

 _      IS NOT      related to any pending or closed civil or criminal case filed with this Court, or
                    any other Federal or State Court, or administrative agency.


        I further certify that I will serve a copy of this Notice of Pendency of Other Actions upon
 each party no later than fourteen days after appearance of the party.

 Dated: December 2, 2019
Case 0:19-cv-62595-RS Document 15 Entered on FLSD Docket 12/02/2019 Page 2 of 2



                                    Respectfully submitted,

                                    /s/ Dale T. Golden
                                    Dale T. Golden, Esq.
                                    FBN: 0094080
                                    /s/ Charles J. McHale
                                    Charles J. McHale, Esq.
                                    FBN: 0026555
                                    GOLDEN SCAZ GAGAIN, PLLC
                                    201 North Armenia Avenue
                                    Tampa, Florida 33609-2303
                                    Phone: (813) 251-5500
                                    Direct: (813) 251-3632
                                    Fax: (813) 251-3675
                                    dgolden@gsgfirm.com
                                    cmchale@gsgfirm.com
